EATTIMORE, J.
Conviction for assault to murder; punishment, seven years in the penitentiary.
■ There is but one bill of exceptions in the record, which was reserved to the overruling of an application for continuance. Said bill is qualified by the trial court so as to show ■that appellant was indicted April 6, 1929, and immediately thereafter arrested and placed in jail. No application for process was made by him until June 5th following, approximately two months having thus passéd. It is needless to cite authorities to support the proposition that no diligence was manifested by appellant in procuring the presence of the witnesses referred to in the application for continuance. We might add that the application for continuance, which was filed June 14th following appellant’s indictment, did not have attached to it the process, nor is there any showing of an excuse why same was not attached. The absent witnesses were described as “Daddy Hughes, Babe-, and Maxine -.” The application does not even state 'the county of the residence of said witnesses. The statement of facts shows a case which fully supports the conclusion of guilt reached by the jury. We regret that we cannot consider other facts called to our attention which are in such manner as that same are not properly before us.
Finding no error in the record, the judgment will be affirmed.